      Case 4:18-cv-00077-BMM Document 163 Filed 10/20/20 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

FRANCIS E. ENGLISH,
                                                          CV-18-77-GF-BMM
                          Plaintiff,

       vs.                                                       ORDER

BNSF RAILWAY COMPANY,

                          Defendant.




                                INTRODUCTION

      Plaintiff Frank English (“English”) filed his original Complaint in Montana

State District Court on April 16, 2018. (Doc. 3). Defendant BNSF Railway

Company (“BNSF”) removed the case to federal court on May 18, 2018. (Doc. 1).

English since filed an Amended Complaint alleging violation of Montana’s

Railroad Mismanagement statute, MCA § 39–2–703, intentional or negligent

infliction of severe emotional distress, and punitive damages. (Doc. 62). There are

several motions pending in this case. (Docs. 116, 118, 122, 128, 130, 141). The

Court held a hearing on all pending motions on October 13, 2020. (Doc. 158). A

bench trial is currently scheduled for November 17, 2020, at the federal courthouse

in Great Falls, MT.
            Case 4:18-cv-00077-BMM Document 163 Filed 10/20/20 Page 2 of 10



                                          ANALYSIS

I.      BNSF’s Motion for Reconsideration of Summary Judgment on Preemption
        (Doc. 116)

           English previously filed a Motion for Summary Judgment that the Railway

     Labor Act (“RLA”) did not preempt his claims under the Railroad Mismanagement

     statute. (Docs. 58, 61). The Court granted the Motion for Summary Judgment on

     preemption for reasons stated in open Court. (Doc. 77). BNSF filed this Motion for

     Reconsideration, arguing that the development of the factual record indicates

     preemption of English’s claims because they fall under the Collective Bargaining

     Agreement (“CBA”). (Doc. 117). The Court disagrees for substantially similar

     reasons to its previous ruling. The underlying facts and allegations of this case

     have not changed.

           The Ninth Circuit clarified that “the crucial inquiry in determining whether a

     cause of action under state law is preempted by the RLA is whether the ‘state-law

     claim is dependent on the interpretation of a CBA.’” Wolfe v. BNSF Ry. Co., 749

     F.3d 859, 864 (9th Cir. 2014) (quoting Hawaiian Airlines, Inc. v. Norris, 512 U.S.

     246, 262 (1994)). English alleges BNSF’s scheduling system and the threat of

     discipline or firing is an intentional and dangerous act of mismanagement that

     caused or substantially contributed to his firing. (Doc. 62). Those claims do not

     require interpretation of the CBA because the record shows that they involve

     specific discipline and scheduling policies that are not subject to collective

                                                   2
         Case 4:18-cv-00077-BMM Document 163 Filed 10/20/20 Page 3 of 10



  bargaining. They are instead set by BNSF solely. Such a claim would fall under the

  “very broad language” of Montana’s Railroad Mismanagement statute. Winslow v.

  Montana Rail Link, Inc., 302 Mont. 289 (2005) (citing MCA § 39–2–703). The

  right of railway employees to sue based on negligence or mismanagement resulting

  in termination may be unusual, but that right is “undoubtedly recognized in

  Montana.” Wolfe, 749 F.3d at 864. The Court will deny this motion.

II.   BNSF’s Motion for Summary Judgment (Doc. 118)

        BNSF filed this Motion for Summary Judgment, arguing: 1) Montana’s

  Railroad Mismanagement statute is unconstitutional as applied under the Equal

  Protection Clauses of the U.S. and Montana Constitutions; 2) the federal Hours of

  Service Act (“HSA”) preempts the Railroad Mismanagement statute; 3) English

  failed to prove negligence; and 4) emotional distress and punitive damage claims

  should be dismissed as a matter of law. (Doc. 119). A court should grant summary

  judgment where the movant demonstrates that no genuine dispute exists “as to any

  material fact” and the movant is “entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a).

        BNSF has not met its burden to show that Montana’s Railroad

  Mismanagement statute is unconstitutional as applied under the U.S. and Montana

  Equal Protect Clauses. Courts analyze equal protection claims with three steps: 1)

  identify the classes involved and determine if they are similarly situated; 2)


                                               3
       Case 4:18-cv-00077-BMM Document 163 Filed 10/20/20 Page 4 of 10



determine the appropriate level of scrutiny to apply to the challenged statute; and

3) apply that level of scrutiny to the challenged statute. See Gallinger v. Becerra,

898 F.3d 1012, 1016 (9th Cir. 2018). BNSF asserts that Montana’s Railroad

Mismanagement statute treats railroad employers differently than similarly situated

Montana employers, that rational basis review applies, and that the statute fails

rational basis review. (Doc. 119 at 15–22).

      Even if the Court were to accept BNSF’s asserted class identification—an

assertion that English provides facts to contest including other statutes singling out

employers in similar ways—the Court remains skeptical of BNSF’s assertion that

the statute fails to pass rational basis review. “In areas of social and economic

policy, a statutory classification that neither proceeds along suspect lines nor

infringes fundamental constitutional rights must be upheld against equal protection

challenge if there is any reasonably conceivable state of facts that could provide a

rational basis for the classification.” FCC v. Beach Commc’ns, 508 U.S. 307, 313

(1993) (emphasis added). Where a state may have “plausible reasons” for its

actions, the Court’s “inquiry is at an end.” Id. at 313–14. “This standard of review

is a paradigm of judicial restraint.” Id. at 314.

      BNSF fails to identify any legislative history, legislative text, or case law

over the nearly hundred-year history of this statute that would indicate the

Montana state legislature lacked a plausible reason to regulate a large,

                                               4
       Case 4:18-cv-00077-BMM Document 163 Filed 10/20/20 Page 5 of 10



economically important, and uniquely dangerous business like the railroads.

English provides many examples of potential bases for regulation. (Doc. 139 at

20–22). Judicial skepticism of regulation of particular business sectors would

destabilize the marketplace by opening entire subsections of foundational and

long-accepted Montana laws to potential challenge. Such an undertaking would

exceed the proper role of the courts.

      It is not clear from the record that HSA preempts Montana’s Railroad

Mismanagement statute. Courts employ a foundational presumption against

preemption as a canon of construction. Federal law should be read to preempt state

law only if “that was the clear and manifest purpose of Congress.” Rice v. Santa Fe

Elevator Corp., 331 U.S. 218, 230 (1947). HSA serves “to promote railroad safety

by limiting the number of hours a train crew may remain on duty and by requiring

railroads to provide crew members with a certain number of off-duty hours for rest

between shifts.” Bhd. of Locomotive Eng’rs v. Atchison, T. & S.F. R.R., 516 U.S.

152, 153–54 (1996). The statute provides limitations on “duty hours of train

employees.” 49 U.S.C. § 21103. It also empowers the Secretary of Transportation

to address fatigue through regulations. See id. § 21109 (a)(1), (2), and (5). The

HSA includes a savings clause to preserve claims based on “State law, regulation,

or order” even if incompatible with the federal law. See id. § 21106(b).




                                             5
      Case 4:18-cv-00077-BMM Document 163 Filed 10/20/20 Page 6 of 10



      BNSF argues that “Congress has completely occupied the regulation of

work/rest periods and fatigue.” (Doc. 119 at 24). BNSF provides cases involving

state laws prescribing particular rest periods. None of the examples involve state-

based tort claims like Montana’s Railroad Mismanagement statute. The savings

clause, lack of case law, and inadequate record showing preemption all argue

against summary judgment on this issue.

      The facts in dispute preclude summary judgment on the negligence claim as

well as the emotional distress and punitive damage claims. BNSF first argues that

the statute of limitations bars English’s claims. (Doc. 119 at 25). English’s claims

are not barred by the Railroad Mismanagement statute because he challenges a set

of management practices that led to his termination. English filed this action within

the two-year limit following his termination. BNSF next argues that English fails

to prove the necessary negligence elements of duty, breach, and causation. See id.

at 25–30. Substantial facts remain in dispute regarding these elements that bar

summary judgment, including evidence of the duty owed, the facts underlying

individual disciplinary actions, and how BNSF’s management policies over

scheduling and discipline relate to overall management of its railways. The factual

disputes weigh against summary judgment. Finally, facts that would prove

emotional distress as well as the potential to seek punitive damages are in dispute.

(Doc. 139 at 27–31). The Court will deny this motion.

                                             6
          Case 4:18-cv-00077-BMM Document 163 Filed 10/20/20 Page 7 of 10



III.   English’s Motion for Summary Judgment and Request for Relief for
       Failure to Supplement (Doc. 122)

         English filed this Motion for Summary Judgment, arguing that BNSF made

   “misrepresentations . . . to procure two of the five strikes” that ultimately led to

   English’s termination, and that BNSF was late in its production of certain evidence

   that would entitle English to summary judgment under Fed. R. Civ. P. 37(c). (Doc.

   123 at 2–4). A court should grant summary judgment where the movant

   demonstrates that no genuine dispute exists “as to any material fact” and the

   movant is “entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

         The record indicates factual dispute over the circumstances surrounding the

   two specified strikes, including whether English waived investigation, whether

   BNSF made misrepresentations, and the broader impact of BNSF’s disciplinary

   process. (Docs. 123 at 4–11; 143 at 19–21). The factual disputes involved weigh

   against summary judgment. English’s further assertions seeking summary

   judgment based on Fed. R. Civ. P. 37(c) remain inappropriate. There have been

   significant discovery disputes over this evolving litigation. It is not clear that

   BNSF engaged with English in bad faith or that English was prejudiced by

   allegedly late productions. The Court will deny this motion.

IV.    English’s Motion for Sanctions (Doc. 128)

         English filed a motion for sanctions against BNSF. (Doc. 128). English

   alleges that BNSF withheld certain information from an employee discipline

                                                  7
         Case 4:18-cv-00077-BMM Document 163 Filed 10/20/20 Page 8 of 10



 database. (Doc. 129). English now raises the claims of an unrelated attorney that

 BNSF has concealed information. Id. BNSF responds that it has provided

 information that English requested on similarly situated employees, and that other

 information—such as those subject to discipline for violating rules due to issues

 related to fatigue—“is not the type of information” stored in the system. (Doc.

 145).

         This motion invokes a longstanding discovery dispute. The Court previously

 has weighed in on this dispute, and BNSF represents that it has complied with

 requests made in good faith. See id. English does not clarify how BNSF has failed

 to comply with discovery. English fails to point to any specific request to which

 BNSF has not responded. English fails to clarify what information in particular

 BNSF has failed to produce. It remains unclear what information and value this

 unrelated attorney would provide to the dispute. English fails to meet the burden

 needed to issue sanctions. The Court will deny this motion.

V.   BNSF’s Motion in Limine (Doc. 130)

         BNSF filed a motion in limine to exclude the introduction of five categories

 of evidence from trial. (Doc. 130). BNSF seeks the exclusion of: 1) Behavior

 Science Technology (“BST”) Reports assessing BNSF’s organizational culture; 2)

 testimony from English’s expert Jeffrey Kurtz; 3) evidence concerning discipline

 for which English took waivers; 4) evidence of English’s future lost earnings based


                                              8
         Case 4:18-cv-00077-BMM Document 163 Filed 10/20/20 Page 9 of 10



  upon his BNSF earnings; and 5) allegedly irrelevant or cumulative evidence from a

  variety of listed witnesses.

        The Court will deny this motion without prejudice because it proves

  superfluous in a bench trial. “A motion in limine is a procedural mechanism to

  limit in advance testimony or evidence in a particular area. In the case of a jury

  trial, a court’s ruling ‘at the outset’ gives counsel advance notice of the scope of

  certain evidence so that admissibility is settled before attempted use of the

  evidence before the jury.” United States v. Heller, 551 F.3d 1108, 1111–12 (9th

  Cir. 2009). “Because the judge rules on this evidentiary motion, in the case of a

  bench trial, a threshold ruling is generally superfluous. It would be, in effect, ‘coals

  to Newcastle,’ asking the judge to rule in advance on prejudicial evidence so that

  the judge would not hear the evidence.” Id. BNSF may raise these objections at the

  bench trial, and the Court can resolve any evidentiary issues at that time.

VI.   English’s Motion to Defer Ruling on BNSF Motion for Summary
      Judgment (Doc. 141)

        English filed a motion to defer consideration of BNSF’s Motion for

  Summary Judgment. (Doc. 141). English raised alleged delays in the production of

  evidence that made facts unavailable to English at the time of the filing. (Doc. 142

  (citing Fed. R. Civ. P. 56(c))). As described above, the Court denies BNSF’s

  Motion for Summary Judgment in this Order. English’s motion is moot. The Court

  will deny this motion.
                                                9
Case 4:18-cv-00077-BMM Document 163 Filed 10/20/20 Page 10 of 10



                            ORDER

     Accordingly, IT IS ORDERED that:

    BNSF’s Motion for Reconsideration of Summary Judgment on

     Preemption (Doc. 116) is DENIED;

    BNSF’s Motion for Summary Judgment (Doc. 118) is DENIED;

    English’s Motion for Summary Judgment and Request for Relief for

     Failure to supplement (Doc. 122) is DENIED;

    English’s Motion for Sanctions (Doc. 128) is DENIED;

    BNSF’S Motion in Limine (Doc. 130) is DENIED without prejudice;

    English’s Motion to Defer Ruling on BNSF Motion for Summary

     Judgment (Doc. 141) is DENIED as moot.

     Dated the 20th day of October, 2020.




                                  10
